Title: From Thomas Jefferson to Lafayette, 24 March 1781
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Sir
Richmond Mar. 24. 1781.

I have the pleasure of receiving in your letter of the 20th. Genl. Washington’s of Dec. 8th. What you left beyond and what come to on this side the Atlantic, the services you have rendered there, and those you render here, your personal worth and Genl. Washington’s esteem for you, leave no room for addition to the measure of respect and gratitude we owe you. I beg leave also through you to present my respects to the Viscount de Noailles and Count Dames whom Genl. Washington has been so kind as to make known to me in his letter. Should the cares of your command permit, and curiosity lead you, to visit this miserable village I shall consider it as a circumstance of equal happiness and honour, as it will be to me an opportunity of attaining personal acquaintance with a character which stands so very high in my estimation, and with the other gentlemen notified in Genl. Washington’s letter. I have the honor to be with the most profound respect & esteem Sir Your &c.
